DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 12/14/21 is acknowledged.  Thus, claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse filed on 12/14/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to exactly what being referring to as “the third portion of the first bonding tool fixing unit is configured to attach to the first portion of the bonding tool assembly fixing unit by an electrostatic force (claim 1, lines 13-14).     Please be more specific as to how “the third portion of the by an electrostatic force (structure wise).   Since, no connection between the power supply and energy source to create the electrostatic force as required by above claim.
A number of “portions” (see claim 1, lines 5, 6, 9, 12, and that as in claim 3) is confusing since it is unclear as to exactly what exactly structural elements that is representing these portions.  Please be precise as to what structure thereto.
Claims 2-12 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (2009/0289098).
Terada et al discloses the claimed chip bonding apparatus comprising:
a stage 4 configured to support a substrate 5 (see Fig. 1-2);
a heater 2 disposed above the stage 4, the heater 2 including a heat generating portion 24 and a body portion  (Figs. 1-2);
a bonding tool assembly fixing unit 17 including a first portion 18 connected to the body portion of the heater 2 , and a second portion 17 configured to receive the heat generating portion of the heater 2 (see Fig. 2);
a first bonding tool 17 connected to the heat generating portion of the heater 2 (see Figs. 1-2); and

    PNG
    media_image1.png
    493
    489
    media_image1.png
    Greyscale


a first bonding tool fixing unit 15 including a third portion (side portion) connected to the first portion of the bonding tool  assembly fixing unit  17, and a fourth portion (side portion) configured to receive the first bonding tool 17 (see Fig. 2),
wherein the third portion (as side portion of 15) of the first bonding tool fixing unit is configured to attach to the first portion 18 of the bonding tool assembly fixing unit 17 by an electrostatic force appear to be met by the above reference (see Fig. 2, 17, 18).
Note that since the claim recites “is configured to attach to the first portion 18 of the bonding tool assembly fixing unit 17 by an electrostatic force” (see claim 1, lines 12-13). It has been held that the recitation that an element is "capable of, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   
Limitation of claims 2-4 are also met by the prior art set forth above (see Fig. 2, discloses the structure elements set forth in claim 2 where fixing unit 17 being attached to the first portion of bonding tool and heat generation device as 24 further, the protrudes of 17 as broadly as readable as the claimed sixth portion as required by claim 3, and Fig. 2 discloses such feature as cited in claim 4).

	Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form  and clear the 112 issues (of base claim 1) including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt